Exhibit 10(c)

AMENDMENT TO
RETENTION AGREEMENT

 

THIS INSTRUMENT, effective March 8, 2004, by and between Entergy Corporation, a
Delaware corporation ("Company"), and J. Wayne Leonard ("Executive"), hereby
constitutes an amendment to the Retention Agreement entered into by and between
Company and Executive on November 21, 2000 ("Agreement"). Except as otherwise
provided herein, the Agreement shall remain in full force and effect in
accordance with its original terms and conditions.



WHEREAS, the Company adopted, effective March 8, 2004, a Severance Agreements
Policy ("Severance Policy") designed to limit the amount of Benefits, as that
term is defined in the Severance Policy, payable to an executive whose
employment is terminated under certain circumstances in connection with a change
in control; and



WHEREAS, Executive's Agreement is not subject to the Severance Policy because it
was entered into prior to March 8, 2004; and



WHEREAS, Company and Executive desire to amend Executive's Agreement in order to
be more closely aligned with the Company's Severance Policy; and



WHEREAS, Section 12 of the Agreement provides that it may not be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board; and



WHEREAS, the Board of Directors of Company has authorized the undersigned
Company Officer to execute this Amendment to the Agreement.



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement as follows:



1. Section 3 of the Agreement is hereby amended by adding a new subsection 3.7
at the end of Section 3 to read as follows:

> > 3.7    Notwithstanding any provision of Section 3 to the contrary, neither
> > the value of the Three-Times Severance Payment that may become payable to
> > Executive under the terms of subsection 3.4 nor the value of the Five-Times
> > Severance Payment that may become payable to Executive under the terms of
> > subsection 3.6 shall exceed 2.99 times the sum of: (a) Executive's annual
> > base salary as in effect at any time within one year and ninety (90) days
> > prior to Closing or, if higher, immediately prior to a circumstance
> > constituting Good Reason plus (b) the higher of: (i) the Annual Incentive
> > Award actually awarded to Executive under the EAIP for the fiscal year of
> > Company immediately preceding the fiscal year in which Executive's
> > termination of employment occurs; (ii) the Target Award for Executive for
> > the fiscal year of the Company in which Executive's termination of
> > employment occurs; or (iii) the Target Award for Executive for the fiscal
> > year of the Company within which falls the 90th day preceding the Closing.
> > For purposes of this subsection 3.7, the following definitions shall apply:

 A. "Annual Incentive Award" shall mean the total annual incentive awarded to
    Executive for a fiscal year of his System Company employer, determined
    without regard to whether such amount is currently payable or is deferred
    and without regard to the form of payment.
    
    

 B. "Target Award" shall mean the target percentage established by the Personnel
    Committee of the Board under the EAIP with respect to Participant.

2. The last sentence of Section 7 of the Agreement is hereby amended in its
entirety to read as follows:

Notwithstanding any other provision to the contrary, Executive acknowledges that
benefits provided under this Agreement are in lieu of participation in, and any
payment that might otherwise have been payable under, the System Executive
Continuity Plan of Entergy Corporation and Subsidiaries and any other System
severance or retention plan, and Executive hereby waives any right to
participate in such plans, to the extent he receives benefits under this
Agreement.



IN WITNESS WHEREOF, the parties have executed this Amendment as of this 8th day
of March, 2004, but effective as of the date first above written.

ENTERGY CORPORATION EXECUTIVE

By: /s/ William E.
Madison                                                        By:/s/ J. Wayne
Leonard
        William E.
Madison                                                              J. Wayne
Leonard
        Senior Vice-President, Human                                            
Chief Executive Officer,
        Resources and
Administration                                              Entergy Corporation